DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 2, 5, 13, 14, and 17 have been amended.
This office action is in response to the amendment submitted on 15-NOV-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive per amendment.  The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejection(s) of claim(s) Claims 1-9 and 13-20 under 35 U.S.C. 101 have been fully considered and are persuasive per amendment incorporating previously indicated eligible claims into independent claims 1 and 13.  Therefore, the rejection has been withdrawn.  
It is noted, Claim 12 has now been rejected as data per se.

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Nomura et al., “Topology Optimization Method with Vector Field Design Variables” [2016] (hereinafter ‘Nomura’) in view of
Gao et al., “Topology optimization for auxetic metamaterials based on isogeometric analysis” [2019] (hereinafter ‘Gao’) further in view of 
Wang et al., “An extended level set method for shape and topology [2006] optimization” (hereinafter ‘Wang’).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because Claim 12 appears to be directed to data per se without a physical or structural limitation.
Claim 12 is directed to “a solid volumetric structure with developable surfaces”. However, the specification encompasses an embodiment in which the solid volumetric structure is a virtual, mathematical model:

“As noted above, developable surfaces can consist of a number of patches of planar surfaces, cylinders, cones, and tangent surfaces. All of these patches share the same property that the Gaussian curvature is equal to zero (0) at any point. Therefore, zero Gaussian curvature is a necessary and sufficient condition for surface developability...” Spec. [0036]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 7-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Nomura et al., “Topology Optimization Method with Vector Field Design Variables” [2016] (hereinafter ‘Nomura’) in view of
Gao et al., “Topology optimization for auxetic metamaterials based on isogeometric analysis” [2019] (hereinafter ‘Gao’) further in view of
Wang et al., “An extended level set method for shape and topology [2006] optimization” (hereinafter ‘Wang’).

Regarding Claim 1: An automated method for designing a structure with developable surfaces using a surface developability constraint, the automated method comprising: 
Nomura teaches providing a design domain and a characteristic function of a material in the design domain to be optimized; (Abstract Nomura teaches a given design domain to be optimized by the material distribution“…Topology optimization is a well-established structural optimization framework that optimizes the material distribution, i.e., density, in a given design domain for maximum performance…”)
Nomura teaches defining a nodal density of the material; (Pg. 68 left col ¶2 Nomura teaches determining the density of a material at each point, i.e. nodal “…Usually, a design variable called density, which represents the presence of material, is assigned to each point. By defining this design variable at all points in the design domain, the design variable field is constructed…”)


Nomura teaches performing a topology optimization process on the design domain using a surface developability constraint that is based, at least in part, on the characteristic function; and (Pg. 68 left col ¶2 Nomura teaches topology optimization for a design domain using boundary conditions, i.e. surface constraint “…The topology optimization formulation starts by defining an extended design domain. In the figure, there is a rectangular domain labeled as the extended design domain D. In this setting, the extended design domain is equivalent to the analysis domain, so structural analysis can be performed on this box with certain boundary conditions, such as a supporting boundary on the left side and a load condition on the right side…”
Further, Pg. 68 right col ¶3 Nomura teaches the characteristic function of the design domain “…Assume that the following characteristic function chi(x) is defined inside D to indicate the object domain to be designed, Omegad…”)
Nomura teaches creating a geometric domain for the structure using results from the topology optimization, (Pg. 71 left col bottom Fig. 4 caption Nomura teaches optimization of the cantilever, i.e. structure in the domain “…Optimization results for the short cantilever problem with a volume fraction of 0.5 using a concurrent optimization scheme at various iteration steps. The gray scale image, the streamline, and the color of the streamline indicate the density, orientation direction, and norm of the orientation vector (blue: weak orientation, red: strong orientation), respectively…”)
Nomura teaches wherein the characteristic function is at least one of minimizing structural compliance and (Pg. 68 left col ¶2 Nomura teaches compliance minimization for stiffness of a structural, i.e. structural compliance “…In this report, we use a compliance minimization problem; that is, maximizing the stiffness of a structure, as an example problem.…”)
Nomura teaches minimizing thermal compliance, and (Pg. 68 left col ¶2 Nomura teaches using compliance minimization “…In this report, we use a compliance minimization problem…”)
Nomura teaches the method provides at least one of a structure for aligning composite fibers such that the composite fibers are orientated in a manner that minimizes structural compliance and (Pg. 71 right col ¶2 Nomura teaches the topology optimization resulting in alignment of the fibers using orientation of the angle for the structure “…Finally, at the 100th iteration, the topology becomes clear and the fiber reinforcement orientation angle is aligned with the small bars comprising the cantilever structure…”)
Nomura teaches a structure for optimizing a minimum thermal compliance under a constraint of a solid conductive material volume fraction. (Pg. 70 right col ¶1 Nomura teaches optimization of the thermal composite, i.e. solid conductive material for fluid and heat transfer “…this formulation can be applied to various types of physics problems, such as the thermal conduction problem which uses a thermal conductivity tensor of a thermal composite as a material property, or even multiphysics problems involving electromagnetics, fluid dynamics and heat transfer to optimize the orientation and density of the residual magnetic flux of a permanent magnet…”)

Nomura does not appear to explicitly disclose
determining surface normal directions of a plurality of planes; 


    PNG
    media_image1.png
    444
    750
    media_image1.png
    Greyscale
However, Gao teaches determining surface normal directions of a plurality of planes; (Pg. 216 ¶2 and Fig. 6 Gao teaches the normal direction determined on the 2D and 3D structures and Fig. 6 shows at least two layers, i.e. plurality of planes “…where k denote the normal direction of the structural boundary. u+k indicate the displacements of points at the structural boundary with the normal direction k, and the normal direction is in the positive direction of the coordinate axis. u−k correspond to the displacements of points at the opposite structural boundary. Δk is the scale of the material microstructure along the direction of k. The expressions of the boundary constraint equations in PBCs in detail can refer to [32] for 2D and [57] for 3D…”)

Nomura and Gao are analogous art because they are from the same field of endeavor, topology optimization of a structure by modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the performing a topology optimization process on the design domain using a surface developability constraint that is based, at least in part, on the characteristic function as disclosed by Nomura by determining surface normal directions of a plurality of planes as disclosed by Gao.
One of ordinary skill in the art would have been motivated to make this modification in order to optimize the structure for 2D and 3D material microstructures as discussed by Gao on pg. 213 ¶2 “…In the proposed ITO method, a DDF with the sufficient smoothness and continuity is firstly constructed to represent the evolving of the structural topology, where the Shepard function is employed to enhance the overall smoothness of the nodal densities at the control points and the NURBS basis functions control the continuity of the DDF. Later, an IGA-based EBHM is numerically implemented to evaluate material effective properties, with the imposing of the periodic boundary formulation on material microstructure. Finally, an ITO formulation for both 2D and 3D auxetic metamaterials is developed using the DDF, and a combination of the homogenized elastic tensor is expressed as the objective function. Hence, the current topology optimization formulation aims to optimize the densities of the DDF with desired smoothness and continuity to guarantee 2D and 3D material microstructures with expected auxetic behavior, rather than finding spatial arrangements of finite elements, as done in many previous works…”

Nomura and Gao does not appear to explicitly disclose

determining a density gradient that describes the surface normal directions;

However, Wang teaches determining a density gradient that describes the surface normal directions (Pg. 407 ¶4-5 Wang teaches determing the gradient and the normal direction of the boundary shape “…According to the present steepest gradient method, for the optimal design … In the classical shape optimization, a key concept is the ‘‘speed function’’ Vn of the optimality condition associated with a small variation in the boundary shape in the normal direction n…”)
Nomura, Gao, and Wang are analogous art because they are from the same field of endeavor, topology optimization of a structure by modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the creating a geometric domain for the structure using results from the topology optimization as disclosed by Nomura and Gao by determining a density gradient that describes the surface normal directions as disclosed by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to solve the equation through a practical implementation with the known Hamilton-Jacobi equation leading a more rapid convergence as discussed in the abstract of Wang “…A practical implementation of this method is further developed for solving a class of energy-based optimization problems, in which approximate solution to the original Hamilton–Jacobi equation may be justified and nucleation of new holes inside the material domain is allowed for. Furthermore, the severe constraints on the temporal and spatial discretizations can be relaxed, leading to a rapid convergence to the final design insensitive to initial guesses…”

Regarding Claim 2: Nomura, Gao, and Wang teach The automated method according to claim 1, further comprising: 
Nomura teaches using a filter to regularize a scalar design variable, .PHI. to .PHI.`, as provided in the following equation:

    PNG
    media_image2.png
    45
    200
    media_image2.png
    Greyscale
,
where R is a filter radius; and 
(Pg. 68 right col and eqn. 3 Nomura teaches the identical equation)

    PNG
    media_image3.png
    127
    678
    media_image3.png
    Greyscale

Nomura teaches defining the nodal density, .rho., by a smoothed Heaviside function {tilde over (H)} as provided in the following equation: 

    PNG
    media_image4.png
    38
    93
    media_image4.png
    Greyscale
.
(Continuing pg. 68 right col and eqn. 4 Nomura teaches the identical equation)

    PNG
    media_image5.png
    206
    681
    media_image5.png
    Greyscale


Regarding Claim 3: Nomura, Gao, and Wang teach The automated method according to claim 2, 
Gao teaches wherein the nodal density is bounded between zero (0) and 1. (Pg. 217 ¶2 Gao teaches bounded range of 0 to 1 for the nodal density  “…Before developing the DDF, the definition of nodal densities assigned to control points needs to satisfy two basic conditions [58–61]: (1) non-negativity; and (2) the strict bounds ranging from 0 to 1…”)

Regarding Claim 4: Nomura, Gao, and Wang teach The automated method according to claim 3, 
Nomura teaches wherein the plurality of planes, K, are described by directional vectors 
    PNG
    media_image6.png
    36
    142
    media_image6.png
    Greyscale
, and (Abstract Nomura teaches the optimization of orientation vectors, i.e. directional vectors “…a topology optimization method is extended to handle both an orientation vector distribution and a density distribution…”)
Wang teaches the surface normal directions of density variables are computed as provided in the following equation: 

    PNG
    media_image7.png
    82
    244
    media_image7.png
    Greyscale
.
On pg. 400 eqn. 26 Wang teaches a formula which reduces to the formula as claimed. Both are performing a Hamilton-Jacobi PDE. When the power are distributed and the alpha coefficient is 1 or removed, the equations become equivalent.

    PNG
    media_image8.png
    106
    632
    media_image8.png
    Greyscale


Regarding Claim 7: Nomura, Gao, and Wang teach The automated method according to claim 1, wherein the step of creating the geometric domain for the structure comprises 
Gao teaches patching together at least two geometric patterns. (Pg. 214 ¶2 Gao teaches the CAD and CAE, i.e. at least two geometric patterns are integrated together, i.e. patching “…As we can see, the CAD model with a series of control points shown in Fig. 1(b) and the CAE model with an array of discretized elements displayed in Fig. 1(c) are consistent. The final integrated form is illustrated in Fig. 1(g). We should note that the current work just provides a simple illustration of the square. Even if the curved structures are considered, the corresponding CAD and CAE models can be still kept in a unified form, and the IGA mesh is consistent with the structural domain…”)

    PNG
    media_image9.png
    463
    821
    media_image9.png
    Greyscale


Regarding Claim 8: Nomura, Gao, and Wang teach The automated method according to claim 1, wherein the step of creating the geometric domain for the structure comprises 
Nomura teaches generating a 2-dimensional design for creating a thin-walled structure. (Pg. 71 Fig. 4 Nomura teaches the 2-dimensional design of an optimized cantilever, i.e. thin-wall structure)

    PNG
    media_image10.png
    558
    646
    media_image10.png
    Greyscale


Regarding Claim 9: Nomura, Gao, and Wang teach The automated method according to claim 1, 
Nomura teaches wherein the characteristic function is minimizing compliance. (Pg. 68 left col ¶2 Nomura teaches using compliance minimization “…In this report, we use a compliance minimization problem…”)

Regarding Claim 10: Nomura, Gao, and Wang teach The automated method according to claim 1, 
Nomura teaches wherein the characteristic function is minimizing structural compliance, and (Pg. 68 left col ¶2 Nomura teaches compliance minimization for stiffness of a structural, i.e. structural compliance “…In this report, we use a compliance minimization problem; that is, maximizing the stiffness of a structure, as an example problem.…”)
Nomura teaches the method provides a structure for aligning composite fibers such that the composite fibers are orientated in a manner that minimizes structural compliance. (Pg. 71 right col ¶2 Nomura teaches the topology optimization resulting in alignment of the fibers using orientation of the angle for the structure “…Finally, at the 100th iteration, the topology becomes clear and the fiber reinforcement orientation angle is aligned with the small bars comprising the cantilever structure…”)

Regarding Claim 11: Nomura, Gao, and Wang teach The automated method according to claim 1, 
Nomura teaches wherein the characteristic function is minimizing thermal compliance, and (Pg. 68 left col ¶2 Nomura teaches using compliance minimization “…In this report, we use a compliance minimization problem…”)
Nomura teaches the method provides a structure for optimizing a minimum thermal compliance under a constraint of a solid conductive material volume fraction. (Pg. 70 right col ¶1 Nomura teaches optimization of the thermal composite, i.e. solid conductive material for fluid and heat transfer “…this formulation can be applied to various types of physics problems, such as the thermal conduction problem which uses a thermal conductivity tensor of a thermal composite as a material property, or even multiphysics problems involving electromagnetics, fluid dynamics and heat transfer to optimize the orientation and density of the residual magnetic flux of a permanent magnet…”)

Regarding Claim 12: A solid volumetric structure with developable surfaces made according (Pg. 67 left col ¶2 – right col ¶1 Nomura teaches the implementation of the structure for fabrication with a fiber 3D printer, i.e. volumetric structure “…Currently, there are several new fabrication technologies available, such as tailored fiber placement (TFP) based on automated stitching machines, automated fiber placement (ATP), automated tape laying (ATL), and continuous fiber printing systems<4l based on 3D printing technology…”)
Nomura, Gao, and Wang teach teach to the method of claim 1. 

Regarding Claim 13: A non-transitory computer readable medium comprising instructions that, when executed, perform an automated method of for designing a structure with developable surfaces using a surface developability constraint, the instructions comprising:
Nomura teaches receiving a design domain and a characteristic function of a material in the design domain to be optimized; (Abstract Nomura teaches a given design domain to be optimized by the material distribution“…Topology optimization is a well-established structural optimization framework that optimizes the material distribution, i.e., density, in a given design domain for maximum performance…”)
Nomura teaches defining a nodal density of the material; (Pg. 68 left col ¶2 Nomura teaches determining the density of a material at each point, i.e. nodal “…Usually, a design variable called density, which represents the presence of material, is assigned to each point. By defining this design variable at all points in the design domain, the design variable field is constructed…”)


Nomura teaches performing a topology optimization process on the design domain using a surface developability constraint that is based, at least in part, on the characteristic function; and (Pg. 68 left col ¶2 Nomura teaches topology optimization for a design domain using boundary conditions, i.e. surface constraint “…The topology optimization formulation starts by defining an extended design domain. In the figure, there is a rectangular domain labeled as the extended design domain D. In this setting, the extended design domain is equivalent to the analysis domain, so structural analysis can be performed on this box with certain boundary conditions, such as a supporting boundary on the left side and a load condition on the right side…”
Further, Pg. 68 right col ¶3 Nomura teaches the characteristic function of the design domain “…Assume that the following characteristic function chi(x) is defined inside D to indicate the object domain to be designed, Omegad…”)
Nomura teaches creating a geometric domain for the structure using results from the topology optimization, (Pg. 71 left col bottom Fig. 4 caption Nomura teaches optimization of the cantilever, i.e. structure in the domain “…Optimization results for the short cantilever problem with a volume fraction of 0.5 using a concurrent optimization scheme at various iteration steps. The gray scale image, the streamline, and the color of the streamline indicate the density, orientation direction, and norm of the orientation vector (blue: weak orientation, red: strong orientation), respectively…”)
Nomura teaches wherein the characteristic function is at least one of minimizing structural compliance and (Pg. 68 left col ¶2 Nomura teaches compliance minimization for stiffness of a structural, i.e. structural compliance “…In this report, we use a compliance minimization problem; that is, maximizing the stiffness of a structure, as an example problem.…”)
Nomura teaches minimizing thermal compliance, and (Pg. 68 left col ¶2 Nomura teaches using compliance minimization “…In this report, we use a compliance minimization problem…”)
Nomura teaches the method provides at least one of a structure for aligning composite fibers such that the composite fibers are orientated in a manner that minimizes structural compliance and (Pg. 71 right col ¶2 Nomura teaches the topology optimization resulting in alignment of the fibers using orientation of the angle for the structure “…Finally, at the 100th iteration, the topology becomes clear and the fiber reinforcement orientation angle is aligned with the small bars comprising the cantilever structure…”)
Nomura teaches a structure for optimizing a minimum thermal compliance under a constraint of a solid conductive material volume fraction. (Pg. 70 right col ¶1 Nomura teaches optimization of the thermal composite, i.e. solid conductive material for fluid and heat transfer “…this formulation can be applied to various types of physics problems, such as the thermal conduction problem which uses a thermal conductivity tensor of a thermal composite as a material property, or even multiphysics problems involving electromagnetics, fluid dynamics and heat transfer to optimize the orientation and density of the residual magnetic flux of a permanent magnet…”)

Nomura does not appear to explicitly disclose
determining surface normal directions of a plurality of planes; 


    PNG
    media_image1.png
    444
    750
    media_image1.png
    Greyscale
However, Gao teaches determining surface normal directions of a plurality of planes; (Pg. 216 ¶2 and Fig. 6 Gao teaches the normal direction determined on the 2D and 3D structures and Fig. 6 shows at least two layers, i.e. plurality of planes “…where k denote the normal direction of the structural boundary. u+k indicate the displacements of points at the structural boundary with the normal direction k, and the normal direction is in the positive direction of the coordinate axis. u−k correspond to the displacements of points at the opposite structural boundary. Δk is the scale of the material microstructure along the direction of k. The expressions of the boundary constraint equations in PBCs in detail can refer to [32] for 2D and [57] for 3D…”)

Nomura and Gao are analogous art because they are from the same field of endeavor, topology optimization of a structure by modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the performing a topology optimization process on the design domain using a surface developability constraint that is based, at least in part, on the characteristic function as disclosed by Nomura by determining surface normal directions of a plurality of planes as disclosed by Gao.
One of ordinary skill in the art would have been motivated to make this modification in order to optimize the structure for 2D and 3D material microstructures as discussed by Gao on pg. 213 ¶2 “…In the proposed ITO method, a DDF with the sufficient smoothness and continuity is firstly constructed to represent the evolving of the structural topology, where the Shepard function is employed to enhance the overall smoothness of the nodal densities at the control points and the NURBS basis functions control the continuity of the DDF. Later, an IGA-based EBHM is numerically implemented to evaluate material effective properties, with the imposing of the periodic boundary formulation on material microstructure. Finally, an ITO formulation for both 2D and 3D auxetic metamaterials is developed using the DDF, and a combination of the homogenized elastic tensor is expressed as the objective function. Hence, the current topology optimization formulation aims to optimize the densities of the DDF with desired smoothness and continuity to guarantee 2D and 3D material microstructures with expected auxetic behavior, rather than finding spatial arrangements of finite elements, as done in many previous works…”

Nomura and Gao does not appear to explicitly disclose

determining a density gradient that describes the surface normal directions;

However, Wang teaches determining a density gradient that describes the surface normal directions (Pg. 407 ¶4-5 Wang teaches determing the gradient and the normal direction of the boundary shape “…According to the present steepest gradient method, for the optimal design … In the classical shape optimization, a key concept is the ‘‘speed function’’ Vn of the optimality condition associated with a small variation in the boundary shape in the normal direction n…”)
Nomura, Gao, and Wang are analogous art because they are from the same field of endeavor, topology optimization of a structure by modeling.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the creating a geometric domain for the structure using results from the topology optimization as disclosed by Nomura and Gao by determining a density gradient that describes the surface normal directions as disclosed by Wang.
One of ordinary skill in the art would have been motivated to make this modification in order to solve the equation through a practical implementation with the known Hamilton-Jacobi equation leading a more rapid convergence as discussed in the abstract of Wang “…A practical implementation of this method is further developed for solving a class of energy-based optimization problems, in which approximate solution to the original Hamilton–Jacobi equation may be justified and nucleation of new holes inside the material domain is allowed for. Furthermore, the severe constraints on the temporal and spatial discretizations can be relaxed, leading to a rapid convergence to the final design insensitive to initial guesses…”

Regarding Claim 14: Nomura, Gao, and Wang teach The non-transitory computer readable medium of claim 13, further comprising instructions of: 
Nomura teaches using a filter to regularize a scalar design variable, .PHI. to .PHI.`, as provided in the following equation: 

    PNG
    media_image2.png
    45
    200
    media_image2.png
    Greyscale
,
where R is a filter radius; and 
(Pg. 68 right col and eqn. 3 Nomura teaches the identical equation)

    PNG
    media_image3.png
    127
    678
    media_image3.png
    Greyscale

Nomura teaches defining the nodal density, .rho., by a smoothed Heaviside function {tilde over (H)} as provided in the following equation: 

    PNG
    media_image4.png
    38
    93
    media_image4.png
    Greyscale
.
(Continuing pg. 68 right col and eqn. 4 Nomura teaches the identical equation)

    PNG
    media_image5.png
    206
    681
    media_image5.png
    Greyscale


Regarding Claim 15: Nomura, Gao, and Wang teach The non-transitory computer readable medium of claim 14, 
Gao teaches wherein the nodal density is bounded between zero (0) and 1. (Pg. 217 ¶2 Gao teaches bounded range of 0 to 1 for the nodal density  “…Before developing the DDF, the definition of nodal densities assigned to control points needs to satisfy two basic conditions [58–61]: (1) non-negativity; and (2) the strict bounds ranging from 0 to 1…”)

Regarding Claim 16: Nomura, Gao, and Wang teach The non-transitory computer readable medium of claim 15, 
Nomura teaches wherein the plurality of planes, K, are described by directional vectors 
    PNG
    media_image6.png
    36
    142
    media_image6.png
    Greyscale
, and (Abstract Nomura teaches the optimization of orientation vectors, i.e. directional vectors “…a topology optimization method is extended to handle both an orientation vector distribution and a density distribution…”)
Wang teaches the surface normal directions of density variables are computed as provided in the following equation: 

    PNG
    media_image7.png
    82
    244
    media_image7.png
    Greyscale
.
On pg. 400 eqn. 26 Wang teaches a formula which reduces to the formula as claimed. Both are performing a Hamilton-Jacobi PDE. When the power are distributed and the alpha coefficient is 1 or removed, the equations become equivalent.

    PNG
    media_image8.png
    106
    632
    media_image8.png
    Greyscale


Regarding Claim 19: Nomura, Gao, and Wang teach The non-transitory computer readable medium of claim 13, wherein the instruction of creating the geometric domain for the structure comprises 
Gao teaches an instruction for patching together at least two geometric patterns. (Pg. 214 ¶2 Gao teaches the CAD and CAE, i.e. at least two geometric patterns are integrated together, i.e. patching “…As we can see, the CAD model with a series of control points shown in Fig. 1(b) and the CAE model with an array of discretized elements displayed in Fig. 1(c) are consistent. The final integrated form is illustrated in Fig. 1(g). We should note that the current work just provides a simple illustration of the square. Even if the curved structures are considered, the corresponding CAD and CAE models can be still kept in a unified form, and the IGA mesh is consistent with the structural domain…”)

Regarding Claim 20: Nomura, Gao, and Wang teach The non-transitory computer readable medium of claim 13, wherein the instruction of creating the geometric domain for the structure comprises an instruction for 
Nomura teaches generating a 2-dimensional design for creating a thin-walled structure. (Pg. 71 Fig. 4 [shown in claim 8] Nomura teaches the 2-dimensional design of an optimized cantilever, i.e. thin-wall structure)

Allowable Subject Matter
Claim 5-6 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allaire et al., Structural optimization under overhang constraints imposed by additive manufacturing technologies [2017] (hereinafter ‘Allaire’) teaches a method for additive manufacturing and optmiziation. Allaire solves for the geometric constraints in section 3 on pg. 299. 
Eqn 3.1 is presented as follows 

    PNG
    media_image11.png
    101
    1258
    media_image11.png
    Greyscale

Where the definition of 
    PNG
    media_image12.png
    49
    72
    media_image12.png
    Greyscale
 is defined in eqn 3.3 as follows

    PNG
    media_image13.png
    96
    1216
    media_image13.png
    Greyscale

Although notably close to the equation as found in claims 5 and 17, the claimed equations distinguish over the prior art for this reason.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claims 5 and 17, specifically

    PNG
    media_image14.png
    103
    318
    media_image14.png
    Greyscale

In combination with the remaining features and elements of the claims from which they depend.

Dependent Claim 6 and 18 are objected to as dependent on Claims 5 and 17, respectively.

Conclusion
Claims 1-4, 7-16, and 19-20 are rejected.
Claim 5-6 and 17-18 are objected to.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image15.png
    47
    104
    media_image15.png
    Greyscale
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN E JOHANSEN/Examiner, Art Unit 2146